DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
Response to Amendment
The amendment filed on 11/08/2021 has been entered. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are moot because the arguments are directed towards amended claim language or a previous reference that is no longer being used in the rejection. The amended claims are addressed on new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton).
Regarding claim 1, Jim teaches A telescopic apparatus for viewing orbiting or flying objects in daylight (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope), comprising: 
an imager having a field of view (FOV), and being for receiving a light beam from a portion of sky defined by the field of view (FOV) (see Jim column 6 lines 27-41 regarding IR cameras with a field of view and column 2 lines 12-19 regarding acquisition of space objects by telescope); 
a filter for reducing impingement upon the imager of spectral energy of wavelengths below a threshold wavelength, wherein the threshold wavelength comprises a wavelength at which total spectral radiance noise in an image is less than a spectral radiance of an object of interest in the image (see Jim column 6 lines 27-41 regarding IR cameras with IR band noise filters that filter to a band meaning that low threshold is defined to decrease noise);
enables the imager to capture imaging data associated with the object of interest, whereby the captured imaging data confirms an expected orbit or flight trajectory of the object of interest (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope and column 3 lines 34-58 regarding orbital determination).
However, Jim does not explicitly teach a light protection structure or orientation control as needed for the limitations of claim 1. 
Britton, in a similar field of endeavor, teaches a light protection structure for reducing impingement upon the imager of spectral energy outside of the FOV; the light protection structure comprising one or more structures selected from the group consisting of light shield(s), light baffle(s) and fixed/variable apertures that are operative to reduce impingement upon the imager (see Britton paragraph 34 regarding daytime operating satellite that includes a baffle that shields the telescope FOV from stray light outside the FOV);
a control module for orienting the imager such that at an expected time the FOV includes spectral energy including Earthshine reflected from the object of interest (see Britton paragraph 33-34 and figure 3 regarding azimuth and elevation controls to orient a telescope during daytime operation. Broadly, the claim language only speaks of a vague "expected time" at which the FOV includes Earthshine that comes from the sun, reflects off the earth, and illuminates the target. This expected time may be any arbitrary time that a target is observed, which includes daytime imaging, as provided by Britton. Figure 3 illustrates that a telescope may be controlled to image a target at expected times, and that there are expected times that will include earthshine on the target. The claim language is silent as to whether Earthshine itself is used to help orient the telescope),

One would be motivated to combine these teachings in order to provide methods for accurate positioning of a telescope (see Britton paragraph 1).
Regarding claim 8, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Jim and Britton teaches wherein the control module is further configured to select a time of viewing the object of interest in response to local albedos associated with the telescopic apparatus (see Jim column 1 lines 47-56 regarding the time of day affecting the level of system noise, which one of ordinary skill in the art would understand to include albedo of objects include atmospheric cloud cover- in combination with Britton, the system may be designed to choose the time of day to view the object in response to the noise).
Regarding claim 9, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Jim and Britton teaches wherein the control module is further configured to adapt aim parameters of the telescopic apparatus in response to a position associated with the object of interest and generated using radar or lidar (see Jim column 1 lines 27-28 regarding radar systems currently handling daytime observation, column 3 lines 34-58 regarding orbital determination and column 6 lines 61-64 regarding aiming imager at known location of GEO- in combination with Britton, the telescope may be controlled to aim to the GEO with these known parameters).
Regarding claim 10, the combination of Jim and Britton teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Jim and Britton teaches wherein the control module is further configured to adapt the aim parameters in response to one or more of an orbit, flight path, trajectory and ballistic characteristic of the object of interest (see Jim column 1 lines 27-28 regarding radar systems currently handling daytime observation, column 3 lines 34-58 regarding orbital determination and column 6 lines 61-64 regarding aiming imager at known location of GEO- in combination with Britton, the telescope may be controlled to aim to the GEO with these known parameters).
Regarding claim 11, the combination of Jim and Britton teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Jim and Britton teaches wherein the control module is further configured to adapt the aim parameters in response to an anticipated movement of the object of interest (see Jim column 1 lines 27-28 regarding radar systems currently handling .
Regarding claim 16, Jim teaches A method of using a telescope to rapidly confirm an orbit or flight path of an object of interest (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope), comprising:
filtering the light beam to reduce impingement upon an imager of spectral energy of wavelengths below a threshold wavelength, wherein the threshold wavelength comprises a wavelength at which total spectral radiance noise in an image is less than a spectral radiance of the object of interest in the image (see Jim column 6 lines 27-41 regarding IR cameras with IR band noise filters that filter to a band meaning that low threshold is defined to decrease noise); and 
capturing imaging data associated with the object of interest, wherein the captured imaging data is suitable for use in confirming an expected orbit or flight path associated with the object of interest (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope and column 3 lines 34-58 regarding orbital determination).
However, Jim does not explicitly teach observing of a portion of sky as needed for the limitations of claim 16. 
Britton, in a similar field of endeavor, teaches observing a portion of sky during a daytime time period wherein a field of view (FOV) of the telescope is expected to include a light beam including spectral energy including Earthshine reflected from the object of interest (see Britton paragraph 33-34 and figure 3 regarding azimuth and elevation controls to ;
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Jim to include the teaching of Britton by incorporating the light protection structures and telescope aiming controls in order to execute the aiming considerations of Jim so that Jim is able to image objects of interest in the daylight when Earthshine reflects off of them. It is noted that during the examiner interview before the filing of the RCE, and in the applicant’s remarks, that the applicant argues that the previously cited references do not read on the limitation regarding earthshine because they do not utilize earthshine to aid in orientation. Examiner notes that as claimed, there is no requirement that earthshine is used to aid in orientation, only that earthshine is included in the spectral energy detected by the telescope. Britton’s teachings are related to daytime imaging telescopes and are analogous to the daytime imaging telescopes of Jim.
One would be motivated to combine these teachings in order to provide methods for accurate positioning of a telescope (see Britton paragraph 1).
Dependent claim 18 is analogous in scope to claim 9, and is rejected according to the same reasoning.
Regarding claim 19, Jim teaches A system for viewing orbiting or flying objects during daylight hours (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope), comprising: 
a telescope, configured to receive at an imager a light beam from a portion of sky defined by a field of view (FOV) of the imager (see Jim column 6 lines 27-41 regarding IR cameras with a field of view and column 2 lines 12-19 regarding acquisition of space objects by telescope); 
the telescope including a filter configured to reduce impingement upon the imager of spectral energy of wavelengths below a threshold wavelength, wherein the threshold wavelength comprises a wavelength at which total spectral radiance noise in an image is less than a spectral radiance of the object of interest in the image (see Jim column 6 lines 27-41 regarding IR cameras with IR band noise filters that filter to a band meaning that low threshold is defined to decrease noise);
wherein the captured imaging data is suitable for use in confirming an expected orbit or flight path associated with the object of interest (see Jim column 2 lines 12-19 and 33-41 regarding daytime acquisition of space objects by telescope and column 3 lines 34-58 regarding orbital determination).
However, Jim does not explicitly teach orientation control as needed for the limitations of claim 19. 
Britton, in a similar field of endeavor, teaches the telescope including a light protection structure configured to reduce impingement upon the imager of spectral energy outside of the FOV; the light protection structure comprising one or more structures selected from the group consisting of light shield(s), light baffle(s) and fixed/variable apertures that are operative to reduce impingement upon the imager (see Britton paragraph 34 regarding daytime operating satellite that includes a baffle that shields the telescope FOV from stray light outside the FOV);
the telescope including a control module configured to adapt telescope aim parameters such that at an expected time the FOV includes spectral energy including Earthshine reflected from an object of interest, and configured to cause the imager to capture imaging data associated with the object of interest (see Britton paragraph 33-34 and figure 3 regarding azimuth and elevation controls to orient a telescope during daytime operation. Broadly, the claim language only speaks of a vague "expected time" at which the FOV includes Earthshine that comes from the sun, reflects off the earth, and illuminates the target. This expected time may be any arbitrary time that a target is observed, which includes daytime imaging, as provided by Britton. Figure 3 illustrates that a telescope may be controlled to image a target at expected times, and that there are expected times that will include earthshine on the target. The claim language is silent as to whether Earthshine itself is used to help orient the telescope),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Jim to include the teaching of Britton by incorporating the light protection structures and telescope aiming controls in order to execute the aiming considerations of Jim so that Jim is able to image objects of interest in the daylight when Earthshine reflects off of them. It is noted that during the examiner interview before the filing of the RCE, and in the applicant’s remarks, that the applicant argues that the previously cited references do not read on the limitation regarding earthshine because they do not utilize earthshine to aid in orientation. Examiner notes that as claimed, there is no requirement 
One would be motivated to combine these teachings in order to provide methods for accurate positioning of a telescope (see Britton paragraph 1).
Claims 2-3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton), further in view of Skaff et al. (US 20130201342) (hereinafter Skaff).
Regarding claim 2, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the spectral radiance range as needed for the limitations of claim 2. 
Skaff, in a similar field of endeavor, teaches wherein the spectral radiance of the object of interest is approximately 0.7 μm to 1.0 μm (see Skaff paragraph 19 regarding a known NIR detection range of 0.7 to 1.0 μm, combinable and applicable for a detection range for the IR sensing of Jim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Skaff by incorporating the consideration of IR spectral ranges of Skaff in the imaging parameters of Jim. Jim and Skaff are analogous in the field of IR imaging. 
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Skaff paragraph 1).
Regarding claim 3, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the spectral radiance range as needed for the limitations of claim 3. 
Skaff, in a similar field of endeavor, teaches wherein the spectral radiance of the object of interest is approximately 0.7 μm to 2.5 μm (see Skaff paragraph 19 regarding a known IR reflection band of 0.7 to 2.5 μm, combinable and applicable for a detection range for the IR sensing of Jim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Skaff by incorporating the consideration of IR spectral ranges of Skaff in the imaging parameters of Jim. Jim and Skaff are analogous in the field of IR imaging. 
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Skaff paragraph 1).
Dependent claim 17 is analogous in scope to claim 2, and is rejected according to the same reasoning.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton), further in view of Herendeen et al. (US 8189189) (hereinafter Herendeen).
Regarding claim 4, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the photodetector type as needed for the limitations of claim 4. 
wherein the imager comprises a Silicon (Si) photodetector (see Herendeen column 4 lines 24-65 regarding various detectors for light ranges, including IR light, and an Si photodetector).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Herendeen by incorporating the types of IR photodetectors as the IR photodetector in a telescope of JimHimhgefewefe. Jim and Herendeen are analogous in the field of IR imaging.
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Herendeen column 4 lines 25-28).
Regarding claim 5, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the photodetector type as needed for the limitations of claim 5. 
Herendeen, in a similar field of endeavor, teaches wherein the imager is selected from the group consisting of an Indium Arsenide (InAs) photodetector and a gallium arsenide (GaAs) photodetector (see Herendeen column 4 lines 24-65 regarding various detectors for light ranges, including IR light, and an InAs and InGaAs photodetector, from which one of ordinary skill in the art would know also of a GaAs semiconductor photodetector).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Herendeen by incorporating the types of IR photodetectors as the IR photodetector in a telescope of JimHimhgefewefe. Jim and Herendeen are analogous in the field of IR imaging.

Regarding claim 6, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach the photodetector type as needed for the limitations of claim 6. 
Herendeen, in a similar field of endeavor, teaches wherein the imager is selected from the group consisting of an indium gallium arsenide (InGaAs) photodetector, a Germanium (Ge) photodetector, a Lead sulfide (PbS) photodetector, an Indium antimonide (InSb) photodetector, a Mercury Cadmium telluride (MCT) photodetector, a lead selenide (PbSe) photodetector, and a Photovoltaic Mercury Cadmium Telluride (PV MCT) photodetector (see Herendeen column 4 lines 24-65 regarding various detectors for light ranges, including IR light, and all of the above semiconductor photodetectors, explicitly).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Herendeen by incorporating the types of IR photodetectors as the IR photodetector in a telescope of JimHimhgefewefe. Jim and Herendeen are analogous in the field of IR imaging.
One would be motivated to combine these teachings in order to provide teachings relating to IR imaging (see Herendeen column 4 lines 25-28).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton), further in view of Kerr et al. (US 4221966) (hereinafter Kerr).
Regarding claim 7, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach a selectable filter as needed for the limitations of claim 7. 
Kerr, in a similar field of endeavor, teaches wherein the control module is further configured to select a filter in response to local albedos associated with the telescopic apparatus (see Kerr column 1 lines 26-45 regarding background noise clutter for IR surveillance that includes clouds and objects that reflect sunlight [albedo] and column 8 lines 17-25 regarding selectable frequency bandwidth filters for background clutter rejection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Kerr by incorporating the selectable filter control of Kerr to be activated in response to the local albedo of atmospheric conditions in IR imaging. Jim and Kerr are analogous in the field of IR imaging, where atmospheric albedo conditions would produce noise.
One would be motivated to combine these teachings in order to provide selectable background rejection in IR imaging (see Kerr column 8 lines 17-25).
Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jim et al. (US 9423341) (hereinafter Jim) in view of Britton (US 20200241279) (hereinafter Britton), further in view of Friedman et al. (US 6278100) (hereinafter Friedman).
Regarding claim 12, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach optical correction as needed for the limitations of claim 12. 
wherein: the FOV of the imager is defined by optical receiving and redirecting components of an optical system; and the control module is further configured to adapt one or more of the optical receiving and redirecting components to adapt thereby the FOV (see Friedman column 5 lines 9-14 regarding adjusting the position of primary, secondary, and deformable mirrors using synthetic guide star [object of interest] and column 3 lines 32-35 regarding secondary mirror that controls tilt and column 8 lines 45-49 regarding control of FOV with tilt mirror).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Friedman by incorporating the optical correction methods of Friedman into the telescope optics of Jim. Jim and Friedman are analogous in the field of ground based space viewing telescopes.
One would be motivated to combine these teachings in order to provide teachings relating to optical correction in ground based space viewing telescopes (see Friedman column 2 lines 15-30).
Regarding claim 13, the combination of Jim and Britton teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Jim and Britton does not explicitly teach optical correction as needed for the limitations of claim 13. 
Friedman, in a similar field of endeavor, teaches wherein the FOV of the imager is defined by optical receiving and redirecting components of an optical system; and the control module is further configured provide tip/tilt correction of the optical system components in response to received imagery associated with the object of interest (see .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Jim and Britton to include the teaching of Friedman by incorporating the optical correction methods of Friedman into the telescope optics of Jim. Jim and Friedman are analogous in the field of ground based space viewing telescopes.
One would be motivated to combine these teachings in order to provide teachings relating to optical correction in ground based space viewing telescopes (see Friedman column 2 lines 15-30).
Regarding claim 14, the combination of Jim, Britton, and Friedman teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Jim, Britton, and Friedman teaches wherein the control module is further configured provide higher order correction of the optical system components in response to received imagery associated with the object of interest (see Friedman column 5 lines 9-14 regarding adjusting the position of primary, secondary, and deformable mirrors using synthetic guide star [object of interest] and column 6 lines 20-38 regarding correction of higher order aberrations by actuator to form the mirror into different shapes).

Regarding claim 15, the combination of Jim, Britton, and Friedman teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Jim, Britton, and Friedman teaches wherein the control module provides higher order correction using at least one of a space object or other object of interest as a guide star (see Friedman column 5 lines 9-14 regarding adjusting the position of primary, secondary, and deformable mirrors using synthetic guide star [object of interest] and column 6 lines 20-38 regarding correction of higher order aberrations by actuator to form the mirror into different shapes).
One would be motivated to combine these teachings in order to provide teachings relating to optical correction in ground based space viewing telescopes (see Friedman column 2 lines 15-30).
Dependent claim 20 is analogous in scope to claim 13, and is rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483